



COURT OF APPEAL FOR ONTARIO

CITATION: Hydroclave Systems Corp. v.
    Gammon, 2020 ONCA 147

DATE: 20200221

DOCKET: C66879

Simmons, van Rensburg and
    Harvison Young JJ.A.

BETWEEN

Hydroclave Systems Corp.

Plaintiff (Respondent)

and

Stephen Gammon and Secker Ross
    & Perry LLP

Defendants
    (Appellants)

Simon Bieber and Michael Darcy, for the
    appellants

Robert J. Reynolds, for the respondent

Heard: February 20, 2020

On appeal
    from the order of Justice Patrick Hurley of the Superior Court of Justice, dated
    March 27, 2019, with reasons reported at 2019 ONSC 1959.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from a summary judgment
    holding this action for professional negligence is not statute barred by the
Limitations
    Act, 2002
.

[2]

Even assuming the motion judge conflated his
    analysis of ss. 5(1)(a)(iii) and (iv) of the Act, he nevertheless made findings
    supporting the conclusion that the respondent neither knew or ought to have
    known that its loss was caused or contributed to by the appellants acts or
    omissions.

[3]

Contrary to appellants submissions these
    findings were open to the motion judge based on the record before him. No
    palpable and overriding error has been demonstrated. The appeal is therefore
    dismissed.

[4]

Costs of the appeal are to the respondent on a
    partial indemnity scale fixed in the amount of $20,377 inclusive of
    disbursements plus HST.


